Exhibit 10.1
AMENDMENT NO. 7
to
Yahoo! Publisher Network Agreement #205132
THIS AMENDMENT NO. 7 (this “Seventh Amendment”) is entered into as of June 8,
2010 (the “Seventh Amendment Effective Date”) by and between Yahoo! Inc
(“Yahoo!”), as successor-in-interest to Overture Services, Inc. (“Overture”) and
Local.com Corporation, formerly known as Interchange Corporation, (“Publisher”),
and amends the Yahoo! Publisher Network Agreement #205132 between Overture and
Publisher entered into as of October 17, 2005, as amended by Amendment No. 1
dated as of December 8, 2005, Amendment No. 2 dated as of March 31, 2006,
Amendment No. 3 dated as of August 1, 2007, Amendment No. 4 dated as of
April 16, 2009, Amendment No. 5 dated as of June 12, 2009, and Amendment No. 6
dated as of November 12, 2009 (collectively, the “Agreement”).
In consideration of the mutual covenants and conditions, the receipt and
sufficiency is of which are hereby acknowledged, Publisher and Yahoo! hereby
agree as follows:
     1. The Agreement is amended to delete the “End Date” on the first page of
the Agreement in its entirety and to replace it with the following:

      “End Date: June 30, 2010. Thereafter, the Agreement will automatically
renew for additional one (1) month periods (each a ‘Renewal Term’) unless either
party gives notice of non-renewal at least fifteen (15) days before the
expiration of the Term. As used in the Agreement, ‘Term’ means the period
between the Start Date and the End Date and each Renewal Term, if any.”

     2. This Seventh Amendment may be executed in one or more counterparts, each
of which when executed shall be deemed to be the original, but all of which
taken together shall constitute one and the same instrument.
     3. The Agreement is amended to provide that references in the Agreement to
“this Agreement” or “the Agreement” (including indirect references such as
“hereunder”, “hereby”, “herein” and “hereof”) shall be deemed references to the
Agreement as amended hereby. Capitalized terms not defined herein have the
meanings set forth in the Agreement, except as amended by this Seventh
Amendment.
     4. Except as amended by this Seventh Amendment, the Agreement will remain
in full force and effect in accordance with its terms. In the event of a
conflict between the terms of this Seventh Amendment and the Agreement, the
terms of this Seventh Amendment shall govern.
This Seventh Amendment has been executed by the duly authorized representatives
of the parties as of the Seventh Amendment Effective Date.

                      LOCAL.COM CORPORATION       YAHOO! INC.    
 
                   
By:
  /s/ Stanley B. Crair       By:   /s/ David Sullivan    
 
 
 
         
 
   
Name:
  Stanley B. Crair       Name:   David Sullivan    
Title:
  President and COO       Title:   VP Business Development    

